Citation Nr: 0528561
Decision Date: 10/25/05	Archive Date: 01/12/06

DOCKET NO. 03-31 160                        OCT 26 2005


On appeal from the
Department of Veterans Affairs Regional Office in  Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for gynecological disorders manifested by symptoms including lower abdominal pain.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel

INTRODUCTION

The veteran had active service from November 1988 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2002, which, in pertinent part, denied service connection for PTSD, chronic migraine headaches, low back pain, and abdominal muscle strain. As will be discussed, the Board finds the issues are more appropriately framed as set forth above. In June 2005, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

At the hearing, the veteran submitted additional evidence, with a waiver of RO consideration. She also waived the right to have her case remanded to the RO for the issuance of a supplemental statement of the case on lay statements received at the RO in February 2005.

For reasons expressed below, the issues of service connection for chronic headaches, a low back disorder, and gynecological disorders are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDING OF FACT

The medical evidence reflects a valid diagnosis of PTSD, but there is no credible supporting evidence to verify or corroborate the appellant's claimed stressor involving personal assault.

- 2 



CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's claims folder, which includes, but is not limited to: rating decisions; the appellant's contentions, including those presented at a hearing before the Board in June 2005; service medical and personnel records; VA examination reports dated in June and July 2001; private medical records dated from 1995 to 1998; VA medical records dated from 2000 to 2003; and statements submitted on the veteran's behalf from a VA therapist, and from friends, relatives, and colleagues of the veteran. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf. Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claim.

The veteran contends that she was sexually assaulted in service, and, as a result, currently suffers from PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With respect to the first two elements, VA evaluations, examinations, and mental health treatment records dated from 2000 to 2003 show that PTSD was initially diagnosed after a detailed psychological evaluation in September 2000, based on a

- 3 


reported stressor of an inservice rape, and that she has continued to be treated for this condition throughout the period. VA examinations in June and July 2001 also found PTSD to be present, again due to the reported inservice assault. Thus, the veteran has a medical diagnosis of PTSD, due to an inservice stressor, satisfying the first two elements.

However, for a grant of service connection, there must also be credible supporting evidence of the inservice stressor. For a non-combat stressor, a veteran's assertions of a stressor are not sufficient to establish the occurrence, but must be established by official service records or other credible supporting evidence. 38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In the case of a personal assault, such as rape, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f).

The veteran states that she was sexually assaulted in her room while stationed in Germany by an acquaintance of her roommate, during the summer of 1991. She states that in addition to the rape itself, she sustained injuries in her attempt to ward off her attacker, including a black eye. She says that she did not tell anyone at the time of the sexual assault, nor has she told any of her family or friends since that time. At her hearing, she testified that she contracted chlamydia and became

- 4


_pregnant as a result of this unwilling encounter. She states that she was treated for chlamydia off-base, and that she obtained an abortion off-base as well. In support, attention was drawn to a service medical record, dated in 1993, which noted a history of an abortion in 1991.

The remainder of the service medical records, however, indicate that this abortion more likely took place in 1989. Specifically, gynecology treatment records show that in August 1989, she was noted to have been pregnant once, with one live birth (a child born shortly before service). There is a record of a positive pregnancy test on September 6, 1989, [positive human chorionic gonadotropin (hCG)], with a notation on the lab form that the veteran's last menstrual period had been on July 20, 1989, and a consult with Social Work Service a day later for a "health medical problem." Subsequent gynecology examinations from December 1989 through most of 1993 show a history of two pregnancies and one live birth, and several of these-in December 1990, March 1992, and March 1993-note a history of an abortion. In other words, the history of an abortion was noted on at least one occasion prior to the alleged rape, and there was clearly a pregnancy that was terminated in 1989. This was nearly two years before the reported assault.

Moreover, besides at her hearing, the evidence of record shows only one occasion, in October 2003, when the veteran mentioned the abortion in connection with the stressor. Prior to 2003, she did not report ever having an abortion after the rape. For example, on her 2001 stressor statement and during her 2000 VA examinations and outpatient treatment during which she discussed the alleged assault, she never mentioned getting pregnant as a result of the assault - clearly a significant allegation.

The evidence does not support that the reference to a 1991 abortion may refer to a second abortion. At no time during service did the veteran report having had three pregnancies - which would have to be the number if she had a child before service, a terminated pregnancy in 1989, and an alleged terminated pregnancy in 1991. Furthermore, she has never reported since service a history of four pregnancies which would have to be the number to account for her now two children, the terminated pregnancy in 1989, and the alleged terminated pregnancy in 1991.

- 5 


Rather, in August 2000, her VA records show she continued to report a history of 3 pregnancies - she stated her two children and a miscarriage. Even if the 1989 pregnancy resulted in a miscarriage, rather than an abortion, the fact remains that a fourth pregnancy was not reported, nor was an abortion reported.

Assuming, for the sake of argument, that the reference to a 1991 abortion refers to a second abortion (i.e., other than one that may have occurred in 1989), the evidence indicates that the veteran, who was on birth control pills at the time of the alleged assault, was sexually active; under these circumstances, an abortion, alone, would not corroborate or support the occurrence of a sexual assault. Similarly, because the veteran was tested for chlamydia, as well as other sexually transmitted diseases (STDs), on several occasions throughout her military service, evidence of a Chlamydia test after 1991 does not lend support to her claimed stressor. For example, there are several December 1990 records showing testing for Chlamydia.

Available personnel records do not indicate any deterioration in the veteran's performance during or after the summer of 1991; indeed, in July 1992, she reenlisted for an additional two years. No other indications of behavioral changes are noted in the service records. In June 1991, she was seen for injuries sustained in a fall down stairs; however, no black eye was noted. The black eye described by the veteran was not reported. On a routine gynecology examination in September 1991, she reported that she did not have any sexual problems. Service medical records indicate she remained sexually active, with no sexual problems reported except for occasional episodes of conditions such as cervicitis and vaginosis. In sum, there is no contemporaneous evidence to corroborate the veteran's reported inservice stressor.

The veteran also submitted statements from her mother, her boyfriend, and another friend. The statements from her mother and her friend, dated in October 2003, observe that the veteran had been subject to nightmares and depression after her return from the military, and remarked upon behavior changes such as anger and shortness of temper. Her boyfriend wrote, in a statement received in February 2005, that they had begun experiencing sexual problems while stationed in

- 6



Germany, which the veteran attributed to back pain. Her boyfriend also noticed that she had become moodier and tearful at that time as well.

However, these statements, written several years after the events in question, are not supported by any other evidence indicating that the veteran underwent any behavior changes at that time. While lay statements are evidence to consider, since there is simply no contemporaneous evidence supporting the veteran's claim, such statements are of limited probative value. See Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995). Contemporaneous evidence, that is, evidence recorded at the time, or close to the time, of the events in question is more probative than recollections made years later. The veteran's private gynecology records during the years immediately after service are devoid of any indication of a history of sexual trauma. The history of a sexual assault was first noted in 2000, in VA treatment records, and there is no evidence, dated before that time, indicating behavioral changes.

As the record now stands, a service stressor has not been verified by credible supporting evidence, and thus there can be no service connection for PTSD. 38 C.F.R. § 3.304(f). The Board is sympathetic to the veteran's situation, and the intent of this decision is not to cast doubt on her testimony. However, the law requires some corroboration of her alleged assault - her statements, standing alone, are simply not enough, no matter how believable they may be. As the preponderance of the evidence is against the claim for service connection for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to provide specified notification and assistance to a claimant in the development of a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005). The notice must: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the

- 7 


information and evidence that VA will seek to obtain; (3) infonn the claimant of the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in the claimant's possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the first three elements of the VCAA notice requirements have been satisfied by virtue of letters sent to the appellant in May 2001 and January 2004. The Board also notes that precedent holdings of the Court provide specific guidance for the adjudication of PTSD claims based on stressors at issue in this case. See Patton v. West, 12 Vet. App. 272 (1999). Specific information regarding the evidence necessary to substantiate claims based on personal assault was provided in a separate letter dated in May 2001. Since these letters fully provided notice of elements (1), (2), and (3), see above, it is not necessary for the Board to provide extensive reasons and bases as to how VA has complied with the VCAA's notice requirements. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In addition to the explicit VCAA notice, by virtue of the rating decision on appeal, the statement of the case, and the supplemental statement of the case, she was provided with specific information as to why her claim was denied, and of the evidence that was lacking. Evidence necessary to substantiate the claim was also discussed at the appellant's hearing in June 2005.

Finally, with respect to element (4), the Board notes that the RO's letters did not specifically contain the "fourth element" (i.e., tell the claimant to provide any relevant evidence in his or her possession). However, the September 2003 statement of the case included the text of38 C.F.R. § 3.159, including the 4th element. The Board finds that she was otherwise fully notified of the need to give to VA any evidence pertaining to the claim. When considering the notification letter and the other documents described above, as a whole, the Board finds that she was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim. The claimant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices. She was given ample time to respond to the VCAA letters. There is no

- 8 



allegation from the appellant that she has any evidence in her possession that is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice requirements have been satisfied, the Board has relied on communications other than the RO's formal VCAA notice letters to the appellant. However, at bottom, what the VCAA seeks to achieve is to give the appellant notice of the elements outlined above. Once that has been done-irrespective of whether it has been done by way of a single notice letter, or via more than one communication-the essential purposes of the VCAA have been satisfied. Here, the Board finds that, because each of the four content requirements of a VCAA notice has been met, any error in not providing a single notice to the appellant covering all content requirements was harmless. See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, supra. The appellant has not claimed that VA has failed to comply with the notice requirements of the VCAA.

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2005). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist has been fulfilled. The appellant's service medical records have been obtained. The file contains the postservice private and VA treatment records identified by the veteran. The appellant has at no time referenced outstanding records that she wanted VA to obtain or that . she felt were relevant to the claims. In addition, she was afforded a medical 	examination. See 38 C.F.R. § 3.159(c)(4)(i).

In the circumstances of this case, there is no reasonable possibility that additional efforts to assist or notify the appellant in accordance with the VCAA would assist her in substantiating her claim. Therefore, she is not prejudiced as a result of the Board proceeding to the merits of the claim.

- 9 



ORDER

Service connection for PTSD is denied.

REMAND

With respect to the remaining issues, the Board finds that additional development is required to satisfy the duty to assist the veteran in obtaining evidence necessary to substantiate the claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005). First, the veteran contends that she has chronic headaches, due to her Persian Gulf service during Desert Storm. Service department records show that she served in the Persian Gulf from December 1990 to May 1991. Service connection may be granted to a Persian Gulf veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

The claim has been denied because migraine headaches were diagnosed on a VA examination in June 2001, and such headaches were first shown years after service, thus failing to meet the criteria of direct service incurrence or presumptive service connection based on undiagnosed illness. However, the examiner at that time did not have the claims file available for review. Although headaches documented in service were primarily associated with acute conditions such as gastritis or gastroenteritis, the veteran states that she began experiencing chronic headaches after Desert Storm, and she is competent to report her symptoms. The post-service treatment records show only a rare mention of migraines, by history, but do show headaches thought to be due to tension or as a side effect of medication. In view of

- 10



these multiple possible etiologies, as well as the veteran's history, she should be afforded an examination, which includes a review of the claims folder, to determine if she has a headache disability, due to an undiagnosed illness.

Next, the veteran contends that she has had low back pain since service. The evidence shows that in July 1990 and October 1990, she complained of low back pain, attributed to "overuse." In June 1991, she complained of symptoms including low back pain, sustained in a fall down some stairs. The assessment on that occasions was muscle strain. Subsequent to service, she did complain of low back pain on several occasions, and, in September 2003, she was noted to have minor disc bulging in the lumbar spine. She also had intercurrent injuries, however, including an on-the-job injury noted in June 2002, and a motor vehicle injury described by the veteran at her hearing. Nevertheless, this does not rule out a
chronic disability prior to these injuries, and she should be afforded an examination to determine whether part or all of the current disability is due to inservice events. See Duenas v. Principi, 18 Vet. App. 512 (2004).

As to the issue identified by the RO as "abdominal muscle strain," in her claim, the veteran referred to "abdominal pain," but her written statements and hearing testimony make clear that what she is actually claiming is service connection for apparently separate gynecological conditions, having in common the symptom of abdominal pain. Specifically, she has identified an ovarian cyst, abnormal PAP smears, and irregular, painful menstrual cycles; the latter she claims began with her service in the Persian Gulf. She contends that these symptoms first were manifest in service, and that she has continued to have problems with them to this day.

VA has a duty to fully and sympathetically develop a veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations." Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Under this standard, the veteran has plainly raised the issues of service connection for these gynecological conditions. As to whether the Board currently has jurisdiction over these claims, while a claim based on the diagnosis of a new disorder raises a new claim, a claim based on a new theory of entitlement is not a

- 11 


new claim. See Ephraim v. Brown, 82F.3d 399, 402 (Fed. Cir. 1996); cf  Bingham v. Principi, 18 Vet. App. 470 (2004).

In this case, the veteran is not presenting a new diagnosis for consideration; she has been claiming service connection based on the same symptoms all along. Moreover, in its discussion of the issue, the RO addressed the gynecological findings. Although not all aspects of the claim(s) have been addressed, such as undiagnosed illness, the Board finds that the issue (or issues) is properly before it, and, as it now stands, is more appropriately characterized as entitlement to service connection for gynecological disorders manifested by symptoms including lower abdominal pain. However, further development, including a gynecological examination, must be undertaken prior to appellate consideration.

Specifically, service medical records show that the veteran had an abnormal PAP smear in August 1993. The April 1994 separation examination report notes that she had another PAP smear because of the previous abnormal test, but that the results were pending, and the results are not of record. On her first post-service gynecological examination, in March 1995, she again had an abnormal PAP smear, and again in November 1998. According to later VA records, she underwent cryosurgery to treat the condition at a private hospital in 1999. However, we do not have records of this procedure. There is also evidence that she has undergone one or more colposcopies, possibly with biopsies; again, the actual records are not currently on file. Records of these procedures, as well as recent PAP smears, must be obtained, followed by an examination.

Regarding the ovarian cyst, service medical records show that in August 1990, there was a mass palpated on the right on pelvic examination, and the diagnosis was rule out myoma versus ovarian cyst. She was to undergo an ultrasound, but there is no record of whether this procedure was performed, or of the results, if any. Private emergency room records dated in April 1998 show that a large, right ovarian cyst was detected on ultrasound at that time. Although this has not been shown subsequently, whether it was treated medically or surgically is not known. At her hearing, she referred to surgery, but the tape was partially unintelligible at that point, and the transcript does not clearly show what, if any, treatment was provided.

- 12 



Nevertheless, because a right ovarian cyst was suspected in service, and clearly shown after service, she must be afforded the opportunity to have an examination to determine whether she has any current residuals, and if so, whether the cyst was of service onset. In addition, records of any treatment for the cyst she received after the April 1998 diagnosis should be obtained.

Concerning her complaints of irregular, painful menstrual cycles, she contends that these began after her return from the Persian Gulf. She returned in May 1991, and service medical records show that in March 1992, she complained of heavy, irregular bleeding for 3 weeks. Records after service show complaints of heavy and/or painful bleeding. She should be afforded an examination to determine whether these symptoms are part of an illness, and, if not, whether they meet the criteria for an undiagnosed illness.

Accordingly, the appeal is REMANDED to the RO, via the AMC, for the following action:

1. Ask the veteran to identify the facility and/or doctor who treated her for: ovarian cysts after her April 1998 emergency room visit; abnormal PAP smears, including cryosurgery in 1999 or thereabouts; and any colposcopies she has undergone, in particular if biopsies were obtained. Obtain all records for which sufficient identification and authorization is received.

2. Ask the veteran to provide further information regarding a motor vehicle accident, in which, according to her hearing testimony, she injured her back, specifically, when the accident occurred, and where and by whom she received treatment for the injury. Obtain all identified records.

3. Tell the veteran to submit to VA copies of any evidence in her possession relevant to the claims.

- 13 



4. Obtain the veteran's VA gynecological treatment records dated from June 2003 to the present, to include cytology reports of all PAP smears obtained during this period. Records of VA treatment for low back pain and headaches from June 2003 to the present should be obtained as well.

5. After obtaining the above evidence. to the extent available. schedule the veteran for the following examinations, with the entire claims folder and a copy of this REMAND made available to each physician:

a. An orthopedic examination to determine the diagnosis of any current low back disorder, and whether it is at least as likely as not that part or all of any current chronic low back disorder was of service onset, or whether it is more likely than not that the current back disorder is due to post-service causes. The examiner's attention is drawn to overuse incidents mentioned in 1990, and a fall down stairs noted in June 1991, as well as a post-service on-the-job injury in June 2002, and a motor vehicle accident mentioned by the veteran at her hearing.

It would be helpful if the physician would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

- 14



The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The complete rationale for all opinions expressed should be provided.

b. A neurological examination to determine whether the veteran has objective indications of chronic headache disability that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. For this purpose, a "chronic disability" is defined as a disability that has existed for six months or more, including a disability that exhibits intermittent episodes of improvement and worsening over a six-month period, as measured from the earliest date on which the signs or symptoms of the disability first became manifest.

It would be helpful if the physician would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it

- 15 



is to find against it. The complete rationale for all opinions expressed should be provided.

c. A gynecological examination to determine whether the veteran has one or more gynecological conditions manifested by symptoms including abdominal pain, which are of service onset. In particular, the examination should address the following:

. Whether the veteran currently has any residuals, including post-surgical scarring, of a right ovarian cyst, diagnosed in April 1998, and, if so, whether the cyst was first manifest in service, with attention to the August 1990 report noting a suspicion of an ovarian cyst;
	
	. Whether the veteran currently has residuals of a disability whose manifestations include an abnormal PAP smear, first shown in service in 1993, including any post-surgical residuals; and

. Whether the veteran has a chronic disease manifested by painful, irregular menstrual periods, and if so, whether the condition was of service onset. If not, the examiner should determine whether the veteran's symptoms of painful, irregular periods constitute objective indications of chronic disability that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.
For this purpose, a "chronic disability" is defined as a disability that has existed for six months or more, including a disability that exhibits intermittent episodes of improvement and worsening over a six-month period, as measured from the earliest date I on which the signs or symptoms of the disability first became manifest.

- 16 



It would be helpful if the physician would use the following language in his or her opinion, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The complete rationale for all opinions expressed should be provided.

6. After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for service connection for a chronic headache disability, a low back disability, and gynecological disorders manifested by symptoms including lower abdominal pain. If any claim is denied, the veteran and her representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.

- 17 



Her cooperation in VA's efforts to develop the claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

- 18 




